As filed with the Securities and Exchange Commission on June 18, 2007 REGISTRATION NO.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TELANETIX, INC. (Name of small business issuer in its charter) Delaware 3669 77-0622733 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 6197 Cornerstone Court E., Suite 108 San Diego, CA 92121 (858) 362-2250 (Address and telephone number of principal executive offices and principal place of business) James A. Mercer III, Esq. Duane Morris LLP 101 West Broadway, Suite 900 San Diego, CA 92101 (619) 744-2209 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of common stock, par value $0.0001 540,000 $4.66 $2,516,400 $99 Shares of common stock, par value $0.0001, underlying warrants 401,040 $4.66 $1,868,846 $73 Shares of common stock, par value $0.0001, underlying debentures 1,060,248(3) $4.66 $4,940,756 $194 Shares of common stock, par value $0.0001, underlying warrants 300,000 $4.66 $1,398,000 $55 Total 2,301,288 $4.66 $10,724,002 $421 (1) All shares registered pursuant to this registration statement are to be offered by the selling stockholders. Pursuant to Rule 416, this registration statement also covers such number of additional shares of common stock to prevent dilution resulting from stock splits, stock dividends and similar transactions. For purposes of estimating the number of shares of common stock to be included in this registration statement, we calculated the number of shares of our common stock issuable upon conversion of the debentures and exercise of the warrants under their initial conversion price or exercise prices. Should a change in the conversion ratio for the debentures result in our having insufficient shares, we will not rely on Rule 416, but will file a new registration statement to cover the resale of such additional shares should that become necessary. In addition, should a decrease in the exercise price as a result of an issuance or sale of shares below the then current exercise price result in our having insufficient shares, we will not rely upon Rule 416, but will file a new registration statement to cover the resale of such additional shares should that become necessary. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c)using the average of the bid and asked price as reported on the OTC Bulletin Board on June 14, 2007. (3) In accordance with our agreement with the holders of the debentures, we are registering: (i) all of the shares of common stock issuable upon conversion in full of the debentures at the initial conversion price, and (ii) our estimate of all shares of common stock issuable as interest or principal on the debentures assuming all permissible interest and principal payments are made in shares of common stock and the debentures are held until maturity. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDJUNE 18, 2007 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TELANETIX, INC. 2,301,288 SHARES OF COMMON STOCK This prospectus is part of a registration statement of Telanetix, Inc. filed with the Securities and Exchange Commission.This prospectus relates solely to the offer and sale by the selling stockholders identified in this prospectus of up to 2,301,288shares of our common stock.The shares offered in this prospectus include: · 540,000 shares of common stock, which are outstanding and were issued in consideration of services; · 1,002,598 shares of common stock issuable upon conversion of the principal amount of the senior convertible debentures purchased inFebruary 2007 private placement; · 57,650 shares of common stock issuable upon conversion of interest accruedon the senior convertible debentures purchased in our February 2007 private placement assuming all permissible interest payments are made in shares of commmon stock and the debentures are held until maturity; · 401,040 shares of common stock issuable upon exercise of warrants issued to purchasers of our senior convertible debentures in our February 2007 private placement; and · 300,000 shares of common stock issuable upon exercise of warrants issued to two investors in private placements in March and July 2005. The shares being registered were sold to individuals and institutions in private placement transactions that were exempt from registration pursuant to Section4(2)of the Securities Act of 1933. We will not receive any proceeds from the resale of shares of our common stock. We will, however, receive proceeds in connection with the exercise of the warrants referred to above to the extent the exercise price of such warrants is paid with cash. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. Our common stock is listed on the OTC Bulletin Board under the symbol "TNXI". The last reported sales price per share of our common stock, as reported by the OTC Bulletin Board on June 14, 2007 was $4.64. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus isJune , 2007. Table of Contents TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 5 NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 16 SELLING STOCKHOLDERS 17 PLAN OF DISTRIBUTION 23 DESCRIPTION OF BUSINESS 24 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 27 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 28 MANAGEMENT 40 EXECUTIVE COMPENSATION 41 CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS 43 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 44 DESCRIPTION OF SECURITIES 46 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 47 LEGAL MATTERS 48 EXPERTS 48 INTEREST OF NAMED EXPERTS AND COUNSEL 48 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 WHERE YOU CAN FIND MORE INFORMATION 48 INDEX TO FINANCIAL STATEMENTS 49 WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS DOES NOT OFFER TO SELL OR BUY ANY SHARES IN ANY JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. i Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in our securities. Before making an investment decision, you should read the entire prospectus carefully, including the "Risk Factors" section, the financial statements and the notes to the financial statements that appear elsewhere in this prospectus. As used in this prospectus, the terms "we", "us", "our", and the "Company" means Telanetix, Inc., a Delaware corporation. Our Business We develop and market high end videoconferencing solutions that enable users to interact in a fully immersive real-time videoconferencing environment that integrates audio, video, and data from multiple locations.We market our videoconferencing solutions under the name Digital Presence™.We completed the development of our initial videoconferencing solution and commenced initial product sales in 2005.Our revenues are derived from the sale of videoconferencing products and related services. The core of our videoconferencing system is our software components, all of which are developed internally and pre-loaded on a standard Linux server.Our videoconferencing systems can be designed, built-out and installed with a variety of components to meet the application needs of the customer.By delivering Digital Presence™ to the market in this manner, we offer flexibility to customers and can support conference rooms for both small and large audiences. Effective April 1, 2007, we acquired all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS").AVS provides integration, consultation and implementation services for customers desiring audio-visual and videoconferencing systems and products.AVS was one of our channel partners who distributed our videoconferencing systems and related services in New York, New Jersey and nearby regions of the United States.The operations of AVS as our wholly-owned subsidiary will remain the same as it did before the acquisition except that we will no longer have a channel partner relationship with AVS, though it will continue to distribute and integrate our videoconferencing systems as well as third party products. Our principal executive offices are located at 6197 Cornerstone Court E, Suite 108, San Diego, CA 92121.Our telephone number is (858)362-2250.We maintain a website at www.telanetix.com. Information found on our website is not part of this prospectus. Recent Financings November 2006 Private Placements.On November 13, 2006, in a private placement with an accredited investor, we sold 145,833 shares of our common stock at $1.20 per share and issued warrants to purchase up to 72,917 shares of our common stock at $1.50 per share exercisable through November 13, 2009.On March 16, 2007, this purchaser exercised the warrants to purchase 72,917 shares of our common stock at an exercise price of $1.50 per share resulting in gross proceeds to us of $109,376. On November 29, 2006, in a private placement with two affiliated accredited investors, we sold 416,666 shares of common stock at $1.20 per share and issued warrants to purchase up to 208,333 shares of our common stock at $1.50 per share and are exercisable through November 29, 2009.In connection with this transaction we agreed to file a registration statement with the Securities and Exchange Commission, or "SEC," to register the resale of the shares of common stock and the shares of common stock underlying the warrants.Because we failed to file this registration statement on a timely basis with respect to these shares, we issued an additional 4,168 shares of our common stock to these investors in January 2007.We have filed a registration statement to register all such shares and it was declared effective by the SEC on May 17, 2007. We refer to the November 13, 2006 private placement and the November 29, 2006 private placement together as our November 2006 Private Placements. Subsequent to the November 29, 2006 private placement, in March 2007, we issued warrants to purchase 250,000 shares of our common stock at an exercise price of $2.00 per share to an affiliate of one of the investors in the November 29, 2006 private placement in connection with an agreement we entered into with that affiliate in order to provide our prospective qualified customers with a leasing alternative for our videoconferencing systems.See "CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS—Related Transactions," below.The issuance of the warrants in March 2007 was unrelated to, and not anticipated at the time of, the November 29, 2006 private placement. 1 Table of Contents December 2006 Private Placement.On December 28, 2006, we entered into a securities purchase agreement with four unaffiliated institutional investors for the sale of original issue discount 6% convertible debentures and common stock purchase warrants.We refer to this transaction as our December 2006 Private Placement.In this transaction we issued an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock.This transaction resulted in net proceeds to us of $3.09 million, after deducting fees and expenses of $110,000, $80,000 of which was paid to Kaufman Bros., L.P., in exchange for their services as our advisor in connection with the transaction, and $30,000 of which was paid to cover the investors' legal fees. The warrants are five year warrants to purchase shares of our common stock at a price of $1.69 per share, subject to adjustment, including full-ratchet anti-dilution protection. The following summarizes the terms of the debentures we issued in connection with our December 2006 Private Placement and is qualified by reference to a copy of the debenture which is filed as an exhibit to our Form 8-K filed with the SEC on January 3, 2007: · Term.The debentures are due and payable on December 31, 2008. · Interest.Interest accrues at the rate of 6% per annum and is payable quarterly on April 1, July 1, October 1, and December 1, commencing on April 1, 2007. · Monthly Principal Payments.Monthly principal payments equal to 1/18th of the principal amount due under each debenture begin July 1, 2007 and continue through December 31, 2008. · Payments of Principal and Interest.We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price (initially $1.54) or 85% of the average of the volume weighted average price, or VWAP, per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date. · Early Redemption.We have the option to redeem the debentures before their maturity by payment in cash of 120% of the then outstanding principal amount plus accrued interest and other charges.To redeem the debentures we must meet certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures.The payment of the debentures would occur on the 10th day following the date we gave the holders notice of our intent to redeem the debentures.We agreed to honor any notices of conversion that we receive from a holder before the date we pay off the debentures. · Voluntary Conversion by Holder.The debentures are convertible at anytime at the discretion of the holder at a conversion price per share of $1.54, subject to adjustment including full-ratchet, anti-dilution protection, and subject to a 9.99% cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion. · Forced Conversion.Subject to compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures and subject to a 9.99% cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion, we also have the right to force conversion if the average of the VWAP for our common stock exceeds 200% of the then effective conversion price for 20 trading days out of a consecutive 30 trading day period. The debentures impose certain covenants on us, including restrictions against incurring additional indebtedness, creating any liens on our property, amending our certificate of incorporation or bylaws, redeeming or paying dividends on shares of our outstanding common stock, and entering into certain related party transactions.The debentures define certain events of default, including without limitation failure to make a payment obligation, failure to observe other covenants of the debenture or related agreements (subject to applicable cure periods), breach of representation or warranty, bankruptcy, default under another significant contract or credit obligation, delisting of our common stock, a change in control, failure to secure and maintain an effective registration statement covering the resale of the common stock underlying the debentures and the warrants, or failure to deliver share certificates in a timely manner.In the event of default, the holders of the debentures have the right to accelerate all amounts outstanding under the debenture and demand payment of a mandatory default amount equal to 130% of the amount outstanding plus accrued interest and expenses. 2 Table of Contents In connection with our December 2006 Private Placement, we also entered into a registration rights agreement dated December 28, 2006, with the institutional investors, pursuant to which we agreed to file a registration statement covering the resale of the shares of common stock that may be issued to such investors upon the conversion of the debentures, payment in kind, and the exercise of the related warrants.We have filed the registration statement to register all such shares and it was declared effective by the SEC on May 17, 2007.We agreed to maintain the effectiveness of the registration statement (subject to certain limitations) for a period of time until the holders can sell the underlying common stock without volume restrictions under Rule 144(k) of the Securities Act of 1933, or the "Securities Act."If we fail to maintain the effectiveness of the registration statement, we are required to pay to each investor, as partial liquidated damages, cash equal to 2% of the aggregate purchase price paid by such investor for any securities purchased in our December 2006 Private Placement and then held by such investor, and shall pay to such investor such amount for each subsequent 30-day period, up to a maximum aggregate liquidated damages amount of 10% of the aggregate purchase price paid by such investor in our December 2006 Private Placement. In addition, the investors have a right to participate in up to 100% of any debt or equity financing we propose to undertake through the date that is the 12 month anniversary of the effectiveness of the registration statement that we must file to register for re-sale the shares of our common stock related to our February 2007 Private Placement, discussed below. February 2007 Private Placement.On February 12, 2007, we entered into a second securities purchase agreement with the investors from our December 2006 Private Placement.We refer to this transaction as our February 2007 Private Placement, and we refer to our December 2006 Private Placement and our February 2007 Private Placement, together, as our December/February Private Placements.In our February 2007 Private Placement we sold to the investors from our December 2006 Private Placement an additional $1.54 million face amount of debentures and warrants to purchase an additional aggregate of 401,040 shares of our common stock.This transaction resulted in net proceeds to us of $1.31 million after deducting fees and offering expenses of $38,750, $33,750 of which was paid to Kaufman Bros. in exchange for their services as our advisor, and $5,000 of which was paid to cover the investors' legal fees.The terms of the debentures and warrants issued in our February 2007 Private Placement are substantially identical to the debentures and related warrants issued in our December 2006 Private Placement. We used the proceeds from our February 2007 Private Placement to repay in full a $1.3 million note payable to one of our stockholders.This note was payable on demand, unsecured and carried a 6% interest rate.We also made a $9,492 payment to cover all accrued interest on this note.All amounts due and owing and all obligations under this stockholder note have been satisfied in full and this note has been terminated. We also entered into a registration rights agreement dated February 12, 2007, with the investors in our February 2007 Private Placement, pursuant to which we agreed to file a second separate registration statement covering the resale of the shares of common stock that may be issued to the investors upon the conversion of the debentures, payment in kind, and the exercise of the warrants issued in our February 2007 Private Placement.This prospectus is a part of that registration statement.We agreed that such registration statement must generally be declared effective by the SEC the 90th calendar day following its filing date.This registration rights agreement otherwise contains terms substantially similar to the registration rights agreement we entered into in connection with our December 2006 Private Placement. 3 Table of Contents In connection with our February 2007 Private Placement, we entered into a waiver and amendment agreement with each of the investors.Under the terms of this agreement, (i) the parties agreed to extend the date by which the registration statement to register shares of our common stock issuable to the investors upon conversion and exercise of, respectively, the debentures and warrants issued in our December 2006 Private Placement needed to be filed to May 17, 2007; and (ii) each of the investors waived certain covenants contained in the securities purchase agreement related to our December 2006 Private Placement concerning our participation in financings, sales of equity and the incurring of indebtedness. The Offering Shares of our common stock offered for re-sale by the selling stockholders pursuant to this prospectus 2,301,288 shares(1) Percent of our outstanding common stock represented by the shares being offered for re-sale by the selling stockholders as of June 12, 2007 13.9% Common stock to be outstanding after the offering 18,853,268 shares (2) Proceeds to the Company All of the net proceeds from the sale of our common stock covered by this prospectus will be received by the selling stockholders who offer and sell shares of our common stock. We will not receive any proceeds from the sale of our common stock offered by the selling stockholders, although we will receive proceeds from the exercise of the warrants held by the selling stockholders to the extent the exercise price for such warrants is paid with cash(3). The proceeds we would receive if the exercise price of all the warrants were paid with cash would be approximately $1,162,758.These proceeds, if any, will be used for general corporate purposes. However we cannot assure you that the exercise price of any of these warrants will be paid with cash. The total dollar value of the shares of our common stock underlying our convertible debentures and warrants being registered for resale $4,745,607(4) OTC Bulletin Board Symbol TNXI (1) These 2,301,288 shares were issued to the selling stockholders by us, or are issuable to the selling stockholders upon conversion or exercise of our senior convertible debentures and warrants, respectively, purchased from us in private placementsConsists of 540,000 shares of common stock currently outstanding; 300,000 shares of common stock issuable upon exercise of warrants issued to purchasers in a March 2005 and July 2005 private placement; 1,002,598 shares of common stock issuable upon conversion of the principal amount of the senior convertible debentures purchased in our February 2007 Private Placement; 57,650 shares of common stock issuable upon conversion of accrued interest on the senior convertible debentures purchased in our February 2007 Private Placementassuming all permissible interest payments are made in shares of common stock and the debentures are held until maturity; and 401,040 shares of common stock issuable upon exercise of warrants issued in our February 2007 Private Placement. (2) Unless the context indicates otherwise, all share and per-share information in this prospectus is based on 16,551,980 shares of our common stock outstanding as of June 12, 2007. Shares of common stock to be outstanding after this offering assumes that all shares registered under this prospectus are sold by the selling stockholders, and that the exercise price of all warrants held by the selling stockholders is paid with cash. Unless the context indicates otherwise, all other share and per-share information in this prospectus assumes no exercise of warrants or other rights to acquire our common stock outstanding as of June 12, 2007, other than by the selling stockholders. (3) Substantially all of the warrants contain a cashless exercise provision whereby each holder, at its option, may exercise the warrant by surrender and cancellation of a portion of the shares of our common stock issuable upon the exercise of the warrant based on the difference between the then current market price of our common stock and the exercise price of the warrant.However, cashless exercise of the warrants we issued in our February 2007 private placement can only be effected on or after February 12, 2008 and only if there is no effective registration statement covering the resale of the shares underlying such warrants.If a holder of a warrant elects to exercise its warrant on a cashless basis, we would not receive any proceeds from such exercise but instead would issue fewer shares of our common stock. (4) Determined by multiplying the number of shares of common stock being registered underlying our convertible debentures and warrants by the market price for such shares of common stock on the dates our convertible debentures and warrants were purchased from us. 4 Table of Contents RISK FACTORS Investment in our common stock involves a high degree of risk. You should carefully consider the risks described below together with all of the other information included in this prospectus before making an investment decision. If any of the following risks actually occur, our business, financial condition or results of operations could suffer. In that case, the market price of our common stock could decline, and you may lose all or part of your investment. Risks Related To Our Financial Condition We have a limited operating history, have experienced significant expenditures related to funding our initial product development, and are currently carrying a net loss.If our business model is not successful, or if we are unable to generate sufficient revenue to offset our start-up expenditures, we may not become profitable, and the value of your investment may decline. We have a limited operating history from which to evaluate our business and prospects.We incurred a net loss of $5.47 million for the three months ended March 31, 2007 and $3.12 million for the year ended December 31, 2006.We have an accumulated deficit of $15.49 million and a stockholders' deficit of $5.82 million at March 31, 2007.We cannot assure you that our future planned operations will be implemented successfully or that we will ever have profits.We have yet to establish significant customer demand for our product and may not for a significant period of time, if ever, which may result in our inability to continue operations.Furthermore, we are experiencing the initial costs and uncertainties of a young operating company, including start-up expenditures, unforeseen costs and difficulties, complications, and delays, all of which must be resolved and/or paid without the benefit of a predictable revenue stream.We cannot be sure that we will be successful in meeting these challenges and addressing these risks and uncertainties.If we are unable to do so, our business will not be successful. Our auditors have expressed substantial doubt regarding our ability to continue as a going concern. As of the date of our most recent audit, which included the fiscal years ended December 31, 2006 and December 31, 2005, we had not generated sufficient revenues to meet our cash flow needs.As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern.Although we have generated revenue, we are still operating at a net loss, and expect to continue to incur losses for a period of time.We incurred a net loss of $3.12 million for the year ended December 31, 2006.We cannot assure you that we will be able to obtain sufficient funds from our operating or financing activities to support our continued operations.If we cannot continue as a going concern, we may need to substantially revise our business plan or cease operations, which may reduce or negate the value of your investment. The sale of the shares of our common stock acquired in private placements could cause the price of our common stock to decline. In our November 2006 Private Placements, in the aggregate, we issued 566,667 shares of our common stock and warrants to purchase 281,250 shares of our common stock.In our December/February Private Placements, in the aggregate, we issued a total of $5.2 million principal amount of original issue discount 6% convertible debentures and warrants to purchase 1,350,947 shares of our common stock.See "PROSPECTUS SUMMARY—Recent Financings," above.Under the terms of such private placements, we are required to register for resale by the investors the shares of common stock acquirable upon the conversion of the debentures and the exercise of the warrants.Depending upon market liquidity at the time a resale of our common stock is made by the investors in such private placements, such sale could cause the trading price of our common stock to decline.In addition, the sale of a substantial number of shares of our common stock, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. 5 Table of Contents We have increased the amount of our indebtedness and undertaken certain restrictions as a result of our recent private placement of convertible debentures. We have incurred an additional $5.2 million in principal amount of indebtedness as a result of the issuance of the debentures in our December/February Private Placements.The debentures carry substantial covenants that impose significant restrictions on us, including restrictions against incurring additional indebtedness, creating any liens on our property, amending our certificate of incorporation or bylaws, redeeming or paying dividends on shares of our outstanding common stock, and entering into certain related party transactions.The debentures also carry substantial covenants that impose significant requirements on us, including, among others, requirements that: · we pay interest and other charges on the debentures; · we use the proceeds from the sale of the debentures only for permitted purposes; · while the debentures are outstanding, if we issue equity or equity linked securities at a price lower than the conversion price of the debentures, then the conversion price of the debentures will be reduced to the same price of the equity or equity linked securities so issued; · we keep reserved out of our authorized shares of common stock sufficient shares to satisfy our obligation to issue shares on conversion of the debentures and the exercise of the related warrants issued in connection with the sale of the debentures; · we must file a registration statement with the SEC registering the shares of common stock issuable upon the conversion of the debentures and the exercise of the related warrants on a timely basis, and it must be declared effective within a certain period of time, or else we are required to pay to each investor partial liquidated damages as explained under "PROSPECTUS SUMMARY—Recent Financings," above; and · we may not, directly or indirectly, redeem, purchase or otherwise acquire any capital stock or set aside any monies for such redemption, purchase or other acquisition. Our ability to comply with these provisions may be affected by changes in our business condition or results of our operations, or other events beyond our control.The breach of any of these covenants could result in a default under the debentures, permitting the holders thereof to accelerate the maturity of the debentures and demand repayment in full.Such actions by such holders could impair our ability to operate or cause us to seek bankruptcy protection. While we received net proceeds of $4.4 million in our December/February Private Placements, we owe the investors $5.2 million. Because the debentures we issued in our December/February Private Placements were issued at a discount, in the aggregate, we received net proceeds of $4.4 million but we issued $5.2 million worth of debentures.In other words, we received 12.5% less money than we owe.In addition, the debentures accrue interest at the rate of 6% per annum on the full amount of $5.2 million.Assuming the debentures and accrued interest are not repaid with or converted into common stock, we will have to pay the investors the full $5.2 million, plus interest, in accordance with the payment terms of the debentures.See "PROSPECTUS SUMMARY—Recent Financings," above. Certain covenants we agreed to in connection with the debentures may impair our ability to issue additional debt or equity. The debentures we issued in our December/February Private Placements impose significant covenants on us, some of which may impair our ability to issue additional debt or equity, if necessary.Also impairing our ability to issue additional debt or equity, if necessary, is the right of the investors in our December/February Private Placements to participate in up to 100% of any debt or equity financing we propose to undertake through the date that is the 12 month anniversary of the effectiveness of the registration statement of which this prospectus is a part. 6 Table of Contents If we pay interest or principal on the debentures in shares of common stock when our stock price is low, the holders thereof have the ability to negatively affect our stock price and to create a greater dilution to our stockholders. We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price (initially $1.54) or 85% of the average of the volume weighted average price, or VWAP, per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date.To the extent that we pay principal or interest in common stock during a period when our common stock price is low, such investor will receive a larger number of shares of our common stock as a result of the conversion, which such investor could sell at high volumes to drive the VWAP downward.Since principal payment obligations under the debentures are monthly beginning in July 2007, downward pressure on the price from consecutive conversions could result in the investors receiving payment on the debentures at successively lower conversion rates, thereby causing a successively greater dilution of our stockholders, and causing a downward spiraling affect on the price of our stock (a so-called "death spiral").Further, to the extent that conversion of the debenture requires us to issue more shares of common stock, we are obligated to register the additional shares of stock pursuant to a new registration statement. Our failure to secure registration of the common stock could result in substantial liquidated damages. Under the terms of the registration rights agreements we entered into with the investors in connection with our December/February Private Placements, we agreed to file two separate registration statements covering the resale of the shares of common stock that may be issued to investors upon the conversion of the debentures and the exercise of the warrants, and to maintain the effectiveness of the registration statements (subject to certain limitations) for a period of time until the holders can sell the underlying common stock without volume restrictions under Rule 144(k) of the Securities Act.If the registration statement of which this prospectus is a part is not declared effective by the SEC by September 17, 2007, or if we fail to maintain the effectiveness of either of the registration statements, we are required to pay to the investors partial liquidated damages as explained under "PROSPECTUS SUMMARY—Recent Financings," above. We previously had to pay partial liquidated damages, which was paid with shares of our common stock, in connection with a sale of shares of our common stock in our November 29, 2006 private placement where we agreed to file a registration statement covering those shares no later than 30 days after the closing date and to cause such registration statement to be declared effective by the SEC within 120 days of filing.Because we failed to timely file that registration statement, we were obligated to pay as partial liquidated damages an amount equal to one-half percent (.5%) of the portion of the purchase price paid by such holder attributed to any common stock then held by such holder.See "PROSPECTUS SUMMARY—Recent Financings," above. Our failure to repay the debentures could result in substantial penalties against us, and legal action which could substantially impair our operations. The debentures we issued in connection with our December/February Private Placements require monthly principal payments equal to 1/18th of the principal amount due under each debenture beginning July 1, 2007 and continue through December 31, 2008, on which date they are due and payable in full.The debentures accrue interest at the rate of 6% per annum, which is payable quarterly on April 1, July 1, October 1, and December 1, commencing on April 1, 2007.We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, we can pay all or a portion of any such payment in common stock.See "SELLING STOCKHOLDERS—Payment of Debentures; Forced Conversion," below.To repay the debentures in cash, we will be required to use our limited working capital or raise additional funds.If we are unable to repay the debentures when required, either in cash or in common stock, the holders could commence legal action against us.Any such action could impose significant costs on us and require us to curtail or cease operations. In addition, the debentures define certain events of default, including without limitation failure to make a payment obligation, failure to observe other covenants of the debenture or related agreements (subject to applicable cure periods), breach of representation or warranty, bankruptcy, default under another significant contract or credit obligation, delisting of our common stock, a change in control, failure secure and maintain an effective registration statement covering the resale of the common stock underlying the debentures and the warrants, or failure to deliver share certificates in a timely manner. In the event of default, which is not cured within specified grace periods, the holders of the debentures have the right to accelerate all amounts outstanding under the debentures and demand payment of a mandatory default amount equal to 130% of the amount outstanding under the debenture, plus accrued interest and expenses.If we were unable to repay the mandatory default amount when required, the holders could commence legal action against us.Any such action could impose significant costs on us and require us to curtail or cease operations. 7 Table of Contents We cannot predict the number of warrants, if any, that will be exercised, or the proceeds that we will receive from the exercise of warrants. Holders of outstanding warrants are under no obligation to exercise such warrants, and can be expected to do so only if it is economically reasonable.Typically, warrants are not exercised unless exercise is forced, either by us calling them for redemption, or because they are scheduled to expire; and then they will be exercised only if the exercise price is less than the market price of our common stock underlying the warrants. Accordingly, there is no assurance that the warrants will be exercised during the period they are exercisable, or that we will receive any proceeds from the exercise of the warrants. We will have broad discretion to allocate any proceeds we receive from the exercise of warrants.We cannot guarantee that the monies received will improve our operations. The monies that we may receive from the exercise of warrants have been allocated generally to provide working capital for operations.As such, we will use funds as they are received for such purposes and in such proportions as we deem advisable.While we will apply the proceeds in a manner consistent with our fiduciary duty and in a manner consistent with our best interests, we cannot assure you that the monies received will result in any present or future improvement in our results of operations. The market price of our securities could be adversely affected by sales of registered and restricted securities. Actual sales or the prospect of future sales of shares of our common stock under Rule 144 may have a depressive effect upon the price of, and market for, our common stock.As of June 12, 2007, 16,551,980 shares of our common stock were issued and outstanding. 10,156,358 of these shares are "restricted securities" and under some circumstances may, in the future, be under a registration under the Securities Act or in compliance with Rule 144 adopted under the Securities Act.In general, under Rule 144, subject to the satisfaction of other conditions, a person who has beneficially owned restricted shares of common stock for at least one year is entitled to sell, within any three month period, a number of shares that: · does not exceed the greater of 1% of the total number of outstanding shares of the same class; or · if the common stock is quoted on NASDAQ or a stock exchange, the average weekly trading volume during the four calendar weeks immediately preceding the sale. A person who presently is not and who has not been one of our affiliates for at least three months immediately preceding a sale and who has beneficially owned the shares of common stock for at least two years is entitled to sell these shares under Rule 144 without regard to any of the volume limitations described above.We cannot predict what effect, if any, that sales of shares of common stock, or the availability of these shares for sale, will have on the market prices prevailing from time to time.Nevertheless, the possibility that substantial amounts of common stock may be sold in the public market may adversely effect prevailing prices for our common stock and could impair our ability to raise capital in the future through the sale of equity securities. In addition to the 10,156,358 shares of "restricted securities" that were issued and outstanding as of June 12, 2007, an aggregate of 4,567,037 shares of common stock that will be issuable upon the conversion and exercise of outstanding debentures and warrants are or will be registered for resale in registration statements, which number includes 1,703,638 shares of common stock registered for resale under this prospectus, not including the 57,650 shares of common stock issuable upon conversion of interest accrued on the debentures purchased in our February 2007 private placement assuming all pemissible interest payments are made in shares of common stock and the debentures are held until maturity.The additional overhang represented by these registered and to-be registered securities could also have a depressive effect on the public trading price of our common stock. 8 Table of Contents Risks Related to Our Business We face competition from much larger and well-established companies. We face competition in the videoconferencing industry from much larger and well-established companies, including Polycom, Inc., and Tandberg, and new entrants such as Hewlett-Packard and Cisco Systems.These companies have or may have greater financial resources, production, sales, marketing, engineering and other capabilities with which to develop, manufacture, market and sell their products, and more experience in research and development than we have.In addition, other established or new companies may develop or market products competitive with, or superior to, our products.We cannot assure you that our competitors will not succeed in developing or marketing technologies or products that are more effective or commercially attractive than our products or that would render our products and services obsolete.Our success will depend in large part on our ability to maintain a competitive position with our products. Lower than expected market acceptance of our products or services would negatively impact our business. We have yet to establish significant customer acceptance of our products or services.End-users will not begin to use our products or services unless they determine that our products and services are reliable, cost-effective and an effective means of communication.For some end-users, our products and services are a major capital purchase and purchase decisions are greatly influenced by senior management who are subject to increasing pressures to reduce costs.These and other factors may affect the rate and level of market acceptance of our products, including: · our videoconferencing system's price relative to competing products or alternative means of communication; · effectiveness of our sales and marketing efforts; · capital equipment budgets of our targeted end-users; · perception by our targeted end-users of our videoconferencing system's reliability, efficacy and benefits compared to competing technologies; · willingness of our targeted end-users to adopt new technologies; and · development of new products and technologies by our competitors. If our products and services do not achieve market acceptance, our ability to achieve any level of profitability would be harmed and our stock price would decline. Price competition would negatively impact our business. Our profitability could be negatively affected in the future as a result of competitive price pressures in the sale of videoconferencing systems, which could cause us to reduce the price of our videoconferencing system.Any such reduction could have an adverse impact on our product margins and profitability. The sales cycle for our videoconferencing system can be long and unpredictable. Selling our products and services often requires several customer meetings and demonstrations and the time from introduction to sale of our videoconferencing system can take months as end-users educate themselves on the benefits of products and services.Our quarterly revenues and operating results depend upon the timing of orders received during a given quarter and the shipment and recognition of resulting revenue during each quarter, each of which is extremely difficult to forecast. We face risks related to our dependence on channel partners to sell our products. Although we recently acquired sales and integration expertise with our acquisition of AVS, we will continue to depend on twochannel partners to sell our videoconferencing system to customers in certain geographic regions of the country.We have invested a significant amount of time and resources selecting, educating and training our channel partners on the installation, use and benefits of our videoconferencing system.We will need to continue to devote significant resources to educate and train our channel partners about the benefits of our product.Even if we are successful in these tasks, we cannot control the efforts and resources our channel partners devote to marketing our videoconferencing system, which may not be sufficient to successfully market and sell our videoconferencing system.In addition, although each channel partner has purchased a videoconferencing system from us, our channel partners carry videoconferencing products of our competitors from whom they derive significant revenues and our channel partners will be selling our competitor's products as well as our products.These sales may be to customers who would have otherwise purchased our videoconferencing system and, as such, may reduce our sales and profits. 9 Table of Contents Our channel partner agreements are typically short-term and terminable at will, and early termination of these contracts may harm our results of operations. Our agreements with our channel partners are only for terms of one year and we cannot be certain whether such agreements will be renewed when they expire.We rely on our channel partners for assistance in the sales process, as well as for integration and installation of our systems, which are specialized skills.If a channel partner does not renew its agreement with us, we will lose that distribution channel and will need to identify and secure another source, which could be an expensive and time-consuming process and sales could decrease during and after any transition period.If we were unable to timely find a replacement channel partner or alternative distribution source, it would harm our results of operations. In addition, our channel partner agreements may be terminated at any by either party if the other party breaches the agreement and fails to cure such breach within a 30-day cure period, files for bankruptcy, becomes insolvent or ceases to conduct operations.In the event of an early termination of a channel partner agreement, we believe that the end-user customer would likely purchase from another one of our channel partners or directly from us.If this did not occur and we were unable to rapidly replace that revenue source, its loss would harm our results of operations The high unit price of our system, as well as other factors may contribute to substantial fluctuations in our operating results and stock price. Because of a relatively high unit price of our system, and the relatively small number of units sold each quarter, each sale of our system can represent a significant component of our revenue for a particular quarter.Therefore, if we do not sell one of our systems when anticipated, our operating results may vary significantly and our stock price may be materially harmed.These fluctuations and other potential fluctuations mean that you should not rely upon our operating results in any particular period as an indication of future performance.In particular, factors which may contribute to these fluctuations may include: · timing of when we are able to recognize revenue associated with sales of our system, which varies depending upon the terms of the applicable sales and service contracts; · timing and level of expenditures associated with new product development activities; · timing of the announcement, introduction and delivery of new products or product upgrades by us or by our competitors; · timing and level of expenditures associated with expansion of sales and marketing activities such as trade shows and our overall operations; and · changes in a customer's financial condition. These factors are difficult to forecast and may contribute to substantial fluctuations in our quarterly revenues and substantial variation from our projections, particularly during the periods in which our sales volume is low.Any failure to meet investor expectations regarding our operating results may cause our stock price to decline. General economic conditions may reduce our revenues and harm our business. As our business grows, we will become increasingly exposed to adverse changes in general economic conditions which can result in reductions in capital expenditures by end-users of our products, longer sales cycles, deferral or delay of purchase commitments for our products and increased competition.These factors could adversely impact our operating results. We may experience delays in product introductions and our products may contain defects which could seriously harm our results of operations. We may experience delays in the introduction of new products and enhancements.Delays in product or enhancement release dates, whether caused by factors such as unforeseen technology issues or otherwise, could negatively impact our sales revenue in the relevant period.In addition, we may terminate new product or enhancement development efforts prior to any introduction of a new product or enhancement.Any delays for new product offerings currently under development or any product defect issues or product recalls could adversely affect the market acceptance of our products, our ability to compete effectively in the market, and our reputation, and therefore, could lead to decreased product sales and could seriously harm our results of operations. 10 Table of Contents Risks Relating to Our Industry We face risks associated with our products and product development, including new product introductions and transitions. The videoconferencing industry is characterized by rapidly changing technology, such as the recent demand for high definition video technology, evolving industry standards and frequent new product introductions, which may result in products that are superior to ours.If we are unable to anticipate or keep pace with changes in the marketplace and the direction of technological innovation and customer demands, our products may become less useful or obsolete and our operating results will suffer.To compete successfully, we will need to continue to demonstrate the advantages of our products and services over alternative products and technologies, and convince end users of the advantages of our products and services. The success of our products depends on several factors, including proper new product definition, product cost, timely completion and introduction of new products, proper positioning of new products in relation to our total product portfolio and their relative pricing, differentiation of new products from those of our competitors, and market acceptance of these products.Additionally, properly addressing the complexities associated with compatibility issues, channel partner and sales force training, technical and sales support, as well as field support, are also factors that may affect our success. Because the videoconferencing industry is characterized by competing intellectual property, we may be sued for violating the intellectual property rights of others. The videoconferencing industry is susceptible to litigation over patent and other intellectual property rights.Determining whether a product infringes a patent involves complex legal and factual issues, and the outcome of patent litigation actions is often uncertain.We have not conducted an extensive search of patents issued to third parties, and no assurance can be given that third party patents containing claims covering our products, parts of our products, technology or methods do not exist, have not been filed, or could not be filed or issued. In the event that we become subject to a patent infringement or other intellectual property lawsuit and if the relevant patents or other intellectual property were upheld as valid and enforceable and we were found to infringe or violate the terms of a license to which we are a party, we could be prevented from selling our products unless we could obtain a license or were able to redesign the product to avoid infringement.If we were unable to obtain a license or successfully redesign our system, we might be prevented from selling our system.If there is an allegation or determination that we have infringed the intellectual property rights of a competitor or other person, we may be required to pay damages, or a settlement or ongoing royalties.In these circumstances, we may be unable to sell our products at competitive prices or at all, our business and operating results could be harmed and our stock price may decline. We depend on key employees, the loss of whom would adversely affect our business.If we fail to attract and retain employees with the expertise required for our business, we cannot grow or achieve profitability. We have elected to retain a small employee base while we have transitioned from a development company to an operating company.As a result, we are highly dependent on the members of our senior management and research and development staff.The loss of any one of them would have a significant impact on our operations.Our future success will depend in part on our ability to retain these key employees and to identify, hire and retain additional personnel.If we fail to hire and retain personnel in key positions, we may be unable to grow our business successfully. If we do not effectively manage our growth, our business may be significantly harmed. We recently acquired AVS with their attendant operations, systems and employees.To implement our business strategy, we expect continued growth in our employee and infrastructure requirements, particularly as we expand our engineering, sales and marketing capacities.To manage our growth, we must integrate and augment our operational and financial systems, hire and train additional qualified personnel, and expand our marketing and distribution capabilities.We cannot be certain that our personnel, systems, procedures and internal controls will be adequate to support our future operations.If we cannot manage our growth effectively, our business will suffer. 11 Table of Contents Risks Related to the Market for Our Common Stock We may experience significant fluctuations in the market price of our common stock. The market price of our common stock may experience significant fluctuations.These fluctuations may be unrelated or out of proportion to our operating performance, and could harm our stock price.Any negative change in the public's perception of the prospects of companies that employ similar technology or sell into similar markets could also depress our stock price, regardless of our actual results. The market price of our common stock may be significantly affected by a variety of factors, including: · the announcement of new products, product enhancements, new services or service enhancements by us or our competitors; · announcements of strategic alliances or significant agreements by us or by our competitors; · technological innovations by us or our competitors; · quarterly variations in our results of operations; · acquisition of one of our competitors by a significantly larger company; · general market conditions or market conditions specific to technology industries; · sales of large blocks of our common stock; and · domestic and international macroeconomic factors. Our board of directors has the right to issue additional shares of common stock or preferred stock, without stockholder consent, which could have the effect of creating substantial dilution or impeding or discouraging a takeover transaction. Pursuant to our certificate of incorporation, our board of directors may issue additional shares of common or preferred stock.Any additional issuance of common stock or the issuance of preferred stock could have the effect of impeding or discouraging the acquisition of control of us by means of a merger, tender offer, proxy contest or otherwise, including a transaction in which our stockholders would receive a premium over the market price for their shares, and thereby protects the continuity of our management.Specifically, if in the due exercise of its fiduciary obligations, our board of directors was to determine that a takeover proposal was not in the best interest of the Company or our stockholders, shares could be issued by our board of directors without stockholder approval in one or more transactions that might prevent or render more difficult or costly the completion of the takeover by: · diluting the voting or other rights of the proposed acquirer or insurgent stockholder group; · putting a substantial voting block in institutional or other hands that might undertake to support the incumbent board of directors; or · effecting an acquisition that might complicate or preclude the takeover. If we need additional financing in the future and are required to issue securities which are priced at less than the conversion price of our convertible debentures or the exercise price of warrants sold in our December/February Private Placements, it will result in additional dilution. In our December/February Private Placements, in the aggregate, we issued a total of $5.2 million principal amount of original issue discount 6% convertible debentures and warrants to purchase 1,350,947 shares of our common stock.Both the debentures and the warrants contain provisions that will require us to reduce the conversion price of the debentures (currently $1.54 per share) and the exercise price of the warrants (currently $1.69 per share) if we issue additional securities while the debentures and warrants are outstanding which contain purchase prices, conversion prices or exercise prices less than the conversion price of the debentures or the exercise price of the warrants issued in our December/February Private Placements.If this were to occur, current investors, other than the investors in our December/February Private Placements, would sustain material dilution in their ownership interest. 12 Table of Contents If the holders of our outstanding convertible debentures, warrants and options convert and exercise their securities into common stock, we will issue up to 9,424,049 shares, which will materially dilute the voting power of our currently outstanding common stock and possibly result in a change of control of our company. As of June 12, 2007, we had 16,551,980 shares of common stock outstanding.We also have convertible debentures which convert into 2,867,757 shares of common stock (assuming conversion at the current conversion price of $1.54, which it is now; and assuming payment of all accrued interest in cash), warrants which are exercisable for 1,949,280 shares of common stock and stock options exercisable for 4,607,012 shares of common stock.Additionally, we may elect to pay principal or interest on our convertible debentures in shares of common stock, or holders thereof may elect to convert all or any portion of such convertible debentures into shares of common stock.As discussed in the risk factor above, the conversion price and exercise price, respectively, of convertible debentures and related warrants we issued in our December/February Private Placements is subject to adjustment.If such conversion price or exercise price is adjusted, this would lead to the issuance of additional shares upon conversion or exercise, as applicable.If the holders of our convertible debentures, warrants, and stock options convert and exercise their securities into common stock, it will materially dilute the voting power of our outstanding common stock and may result in a change of control of our company. An investment in our company may be diluted in the future as a result of the issuance of additional securities, the conversion of convertible debenture, or the exercise of options or warrants. In order to raise additional capital to fund our business plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which, as further explained in the risk factor above, could result in substantial dilution to current stockholders.The issuance of additional debt securities would result in increased expenses and could result in covenants that would restrict our operations.No arrangements for any such offering exist, and no assurance can be given concerning the terms of any future offering or that we will be successful in issuing common stock or other securities at all.If adequate funds are not available, we may not be able to continue our operations or implement our planned additional research and development activities, any of which would adversely affect our results of operations and financial condition. We may be the subject of securities class action litigation due to future stock price volatility. In the past, when the market price of a stock has been volatile, holders of that stock have often instituted securities class action litigation against the company that issued the stock.If any of our stockholders brought a lawsuit against us, we could incur substantial costs defending the lawsuit.The lawsuit could also divert the time and attention of our management. We have never paid dividends on our capital stock, and we do not anticipate paying any cash dividends in the foreseeable future. We have paid no cash dividends on any of our classes of capital stock to date.In addition, we are currently restricted from paying any dividends on our common stock under the terms of the debentures we issued in our December/February Private Placements.Even absent such restriction, we currently intend to retain our future earnings, if any, to fund the development and growth of our business.In addition, the terms of any future debt or credit facility, if any, may preclude us from paying dividends.As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. 13 Table of Contents Because we will be required to comply with the internal control attestation provisions of Section 404 of the Sarbanes-Oxley Act of 2002 beginning for the fiscal year ended December 31, 2007, our compliance with the SEC's rules concerning internal controls will be costly, time-consuming and difficult for us. The Sarbanes-Oxley Act of 2002, or "SOX," that became law in July 2002 requires changes in some of our corporate governance, public disclosure and compliance practices.Currently, the SEC's rules under Section 404 of SOX will require us to have our management attest to the adequacy of our internal controls in our annual report on Form 10-KSB for the year ended December 31, 2007.No member of our management has any experience in complying with Section 404.Furthermore, we have been advised by our independent registered public accounting firm that we will be required to make substantial changes to our internal controls in order for our management to be able to attest that as of December 31, 2007, our internal controls are effective.Larger public companies which have been required to comply with Section 404 have encountered significant expenses, both from diversion of management time and attention, the acquisition of new computer software, the employing of additional personnel and training and third party internal controls consultants.While our business is not as sophisticated or complex as these larger companies, we anticipate it will be time-consuming, costly and difficult for us to develop and implement the internal controls necessary for our management to attest that our internal controls are effective as of December 31, 2007.We may need to hire additional financial reporting and internal controls personnel, acquire software and retain a third party consultant during 2007.If our management is unable to attest that our internal controls are effective as of December 31, 2007, investors may react by selling our stock and causing its price to fall. Our common stock is traded on the OTC Bulletin Board, which may be detrimental to investors. Our common stock is currently traded on the OTC Bulletin Board.Stocks traded on the OTC Bulletin Board generally have limited trading volume and exhibit a wide spread between the bid/ask quotation.Accordingly, you may not be able to sell your shares quickly or at the market price if trading in our stock is not active. Our directors, executive officers and 5% stockholders beneficially own approximately 43.97% of our outstanding common stock, which could limit your ability to influence the outcome of key transactions, including changes of control. Our directors, executive officers, and current holders of 5% or more of our outstanding common stock, beneficially own, in the aggregate, approximately 43.97% of our outstanding common stock.As a result, a small number of shareholders will have voting control and would be able to control the election of directors and the approval of significant corporate transactions.This concentration of ownership may also delay, deter or prevent a change of control of our company and will make some transactions more difficult or impossible without the support of these shareholders. Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Securities Exchange Act of 1934, as amended, or the "Exchange Act," which imposes certain sales practice requirements on broker-dealers which sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000 (or $300,000 together with their spouse)).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.This rule adversely affects the ability of broker-dealers to sell our common stock and purchasers of our common stock to sell their shares of such common stock.Additionally, our common stock is subject to the SEC regulations for "penny stock."Penny stock includes any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock.This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock.The regulations also require that monthly statements be sent to holders of penny stock which disclose recent price information for the penny stock and information of the limited market for penny stocks.These requirements adversely affect the market liquidity of our common stock. 14 Table of Contents NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "plan," "assume" or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words. All statements contained or incorporated by reference in this prospectus regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, the future of our industries and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on the cover of this prospectus, or, in the case of forward-looking statements in documents incorporated by reference, as of the date of the date of the filing of the document that includes the statement. New risks and uncertainties arise from time to time, and it is impossible for us to predict these matters or how they may affect us. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our security holders. We do not undertake and specifically decline any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this prospectus under the caption "Risk Factors," above, and elsewhere in this prospectus which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this prospectus. USE OF PROCEEDS This prospectus covers 2,301,288 shares of our common stock, which may be sold from time to time by the selling stockholders. We will not receive any part of the proceeds from the sale of common stock by the selling stockholders. We will, however, receive proceeds from the exercise of warrants to purchase 701,040 shares of our common stock held by the selling stockholders to the extent the exercise price of such warrants is paid with cash.If the exercise price of all such warrants is paid with cash, we would receive approximately $1,162,758.We will use the proceeds from the exercise of these warrants, if any, for general corporate purposes.Substantially all of the warrants contain a cashless exercise provision whereby each holder, at its option, may exercise the warrant by surrender and cancellation of a portion of the shares of our common stock issuable upon the exercise of the warrant based on the difference between the then current market price of our common stock and the exercise price of the warrant.However, cashless exercise of the warrants we issued in our February 2007 private placement can only be effected on or after February 12, 2008 and only if there is no effective registration statement covering the resale of the shares underlying such warrants.If a holder of a warrant elects to exercise its warrant on a cashless basis, we would not receive any proceeds from such exercise but instead would issue fewer shares of our common stock. DETERMINATION OF OFFERING PRICE The selling stockholders may offer and sell the shares of common stock covered by this prospectus at prevailing market prices or privately negotiated prices. See "Plan of Distribution." 15 Table of Contents MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our common stock trades publicly on the OTC Bulletin Board under the symbol "TNXI."The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities.The OTC Bulletin Board securities are traded by a community of market makers that enter quotes and trade reports.This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock. Our stock began trading on the OTC Bulletin Board on April 17, 2006.The following table sets forth the high and low bid prices per share of our common stock by the OTC Bulletin Board for the periods indicated as reported on the OTC Bulletin Board. For the year ended December 31, 2007 High Low Second Quarter (through June 12, 2007) $ 7.39 $ 4.60 First Quarter $ 5.76 $ 1.16 For the year ended December 31, 2006 High Low Fourth Quarter $ 1.55 $ 0.80 Third Quarter $ 2.25 $ 1.10 Second Quarter (beginning April 17, 2006) $ 3.25 $ 1.70 The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The trading volume of our securities fluctuates and may be limited during certain periods.As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. Holders of Record As of June 12, 2007, 16,551,980 shares of our common stock were issued and outstanding, and held by approximately 81 stockholders of record. Transfer Agent Our transfer agent is Empire Stock Transfer, Inc., 2470 St. Rose Parkway, Suite 304, Henderson, Nevada 89074. Dividends We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock.In addition, we are restricted from paying any dividends on our common stock under the terms of the debentures we issued in our December/February Private Placements.Any future determination to pay dividends will be at the discretion of our board of directors. Securities Authorized for Issuance under Equity Compensation Plans The table below sets forth information as of December 31, 2006, with respect to compensation plans under which our common stock is authorized for issuance.The only compensation plan under with our common stock is authorized for issuance is our 2005 Equity Incentive Plan, which was approved by our stockholders. Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans 3,351,512 $0.30 1,348,488 16 Table of Contents SELLING STOCKHOLDERS We are registering 2,301,288 shares of our common stock to be offered for re-sale by the selling stockholders pursuant to this prospectus.The shares were purchased by the selling stockholders from us, or are issuable to the selling stockholders upon conversion or exercise of our convertible debentures and warrants, in the three private placements discussed below.See also "PROSPECTUS SUMMARY—Recent Financings," above.In connection with these private placements, we agreed to file a registration statement with the SEC to register the selling stockholders' re-sale of those shares.This prospectus is a part of that registration statement. In March 2005, we granted warrants to purchase 50,000 shares of our common stock at $1.25 per share to each of Willam Corbett and Michael Jacks, which expire, if not exercised, on March 31, 2008.In July 2005, we sold additional warrants to purchase up to 100,000 shares of our common stock at $1.80 per share to each of Messrs. Corbett and Jacks for a total of $10,000. These warrants expire, if not exercised, on June 30, 2008.Accordingly, each of Messrs. Corbett and Jacks hold warrants to purchase up to 150,000 shares of our common stock, all of which may be offered for re-sale by pursuant to this prospectus. On August 14, 2006, we entered into an independent consulting agreement for investors' communication and public relations services with Salzwedel Financial Communications.Pursuant to terms of that agreement, among other things, we agreed to issue an aggregate of 540,000 shares of our common stock to SFC in exchange for services provided thereunder. On February 12, 2007, we entered into a securities purchase agreement for the sale of original issue discount 6% convertible debentures and common stock purchase warrants with four unaffiliated institutional investors - Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, Ena., and Crescent International Ltd.We refer to this private placement as our February 2007 Private Placement.We issued an aggregate of $1.54 million face principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 401,040 shares of our common stock, resulting in net proceeds to us of $1.31 million, after deducting fees and expenses.In connection with that transaction, we agreed to register (i) all of the shares of common stock issuable upon conversion in full of the debentures at the initial conversion price, (ii) all shares of common stock issuable as interest or principal on the debentures assuming all permissible interest and principal payments are made in shares of common stock and the debentures are held until maturity, and (iii) all of the shares underlying the warrants. The following table provides information regarding the beneficial ownership of the outstanding shares of our common stock by the selling stockholders. In computing the number of shares beneficially owned by a selling stockholder and the percentage of ownership of that selling stockholder, we have included all shares of common stock owned or beneficially owned by that selling stockholder. Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by theSEC under the Exchange Act and includes shares which can be acquired within 60 days through exercise or conversion of a security. Unless otherwise noted, each person or group identified possesses sole voting and investment power with respect to the shares, subject to community property laws where applicable.Each selling stockholders' percentage of ownership in the following table is based on 16,551,980 shares of our common stock outstanding as of June 12, 2007. Beneficial Ownership Before Offering Beneficial Ownership After Offering (2) Name Number of Shares # of Shares Being Registered (1) Shares % Salzwedel Financial Communications (3) 540,000 540,000 - - William Corbett 180,000 (4) 150,000 30,000 * Michael Jacks 153,600 (5) 150,000 3,600 * Enable Growth Partners LP (10) 2,453,209 (6) 776,072 (12) 1,707,754 9.08% Enable Opportunity Partners LP (10) 289,094 (7) 91,804 (13) 200,912 1.07% Pierce Diversified Strategy Master Fund LLC, Ena. (10) 144,093 (8) 45,429 (14) 100,456 * Crescent International Ltd. (11) 1,755,423 (9) 547,983 (15) 1,229,059 6.53% Total 5,515,419 2,301,288 3,241,781 * Less than 1% 17 Table of Contents (1) Represents the number of shares we are required to register pursuant to registration rights of the selling stockholders, which includes shares issuable to the selling stockholders if we elected to pay all principal and the interest accruedon the debentures referred to herein with shares and the debentures are held until maturity. (2) Assumes all of the shares being offered under this prospectus will be sold by the selling stockholders.However, we are unable to determine the exact number of shares that will actually be sold or when or if sales will occur. (3) Jeffrey L. Salzwedel is the President of Salzwedel Financial Communications and, as such, has the power to direct the vote and disposition of these shares. (4) Consists of (i) 30,000 shares issued and outstanding and (ii) 150,000 shares issuable upon exercise of warrants. (5) Consists of (i) 3,600 shares issued and outstanding and (ii) 150,000 shares issuable upon exercise of warrants. (6) Consists of (i) 111,520 shares issued and outstanding, (ii) 1,159,596 shares issuable upon conversion of a debenture and 436,638 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 532,468 shares issuable upon conversion of a debenture and 212,987 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures.This prospectus does not cover for re-sale the shares issuable upon conversion or exercise of the debenture or warrant, respectively, issued in our December 2006 Private Placement. (7) Consists of (i) 13,120 shares issued and outstanding, (ii) 136,423 shares issuable upon conversion of a debenture and 51,369 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 62,987 shares issuable upon conversion of a debenture and 25,195 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures.This prospectus does not cover for re-sale the shares issuable upon conversion or exercise of the debenture or warrant, respectively, issued in our December 2006 Private Placement. (8) Consists of (i) 6,560 shares issued and outstanding, (ii) 68,212 shares issuable upon conversion of a debenture and 25,684 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 31,169 shares issuable upon conversion of a debenture and 12,468 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures.This prospectus does not cover for re-sale the shares issuable upon conversion or exercise of the debenture or warrant, respectively, issued in our December 2006 Private Placement. (9)Consists of (i) 451,915 shares issued and outstanding, (ii) 500,928 shares issuable upon conversion of a debenture and 276,216 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 375,974 shares issuable upon conversion of a debenture and 150,390 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures.This prospectus does not cover for re-sale the shares issuable upon conversion or exercise of the debenture or warrant, respectively, issued in our December 2006 Private Placement. (10)Mitch Levine is the managing partner of each these entities and, as such, has the power to direct the vote and disposition of these shares.Mr.Levine disclaims beneficial ownership of these shares. (11) Maxi Brezzi and Bachir Taleb-Ibrahimi, in their capacity as managers of Cantara (Switzerland) SA, the investment advisor to Crescent International Ltd., have voting control and investment discretion over the shares owned by Crescent International Ltd.Messrs. Brezzi and Taleb-Ibrahimi disclaim beneficial ownership of such shares. (12) Consists of (i) 532,468 shares issuable upon conversion of a debenture and 212,987 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement, and (ii) 30,617 shares issuable upon conversion of accrued and unpaid intereston such debentures assuming all permissible interest payments are made in shares of common stock and the debentures are held until maturity. (13) Consists of (i) 62,987 shares issuable upon conversion of a debenture and 25,195 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement, and (ii) 3,622 shares issuable upon conversion of accrued and unpaid interest on such debentures assuming all permissible interest payments are made in shares of common stock and the debentures are held until maturity. (14) Consists of (i) 31,169 shares issuable upon conversion of a debenture and 12,468 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement, and (ii)1,792 shares issuable upon conversion of accrued and unpaid interest on such debentures assuming all permissible interest payments are made in shares of common stock and the debentures are held until maturity. (15)Consists of (i) 375,974 shares issuable upon conversion of a debenture and 150,390 shares issuable upon exercise of a warrant, each of which were issued in our February 2007 Private Placement, and (ii) 21,619 shares issuable upon conversion of accrued and unpaid interest on such debentures assuming all permissible interest payments are made in shares of common stock and the debentures are held until maturity. To our knowledge, based on information obtained from the selling stockholders, none of the selling stockholders currently have short positions in our common stock, nor is any of the selling stockholders a registered broker-dealer or an affiliate of a broker-dealer, other than each of Messrs. Corbett and Jacks, each of whomis an affiliate of a broker-dealer.Each of Messrs. Corbett and Jacks represented to us that each of thembought the shares of common stock offered for re-sale hereby in the ordinary course of business, and at that time of such purchase, had no agreements or understandings, directly or indirectly, with any person to distribute the common stock registered for re-sale hereunder. 18 Table of Contents Relationships With the Selling Stockholders None of the selling stockholders has had any position, office or other material relationship with us within the past three years except as follows: Before the February 2007 private placement, in our December 2006 private placement, we issued an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock to Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, Ena., and Crescent International Ltd.See "PROSPECTUS SUMMARYRecent Financings," above.We previously registered for re-sale by such selling stockholders, in the aggregate, 3,360,298 shares of our common stock on behalf of such selling stockholders.Before the December 2006 private placement, none of Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, Ena., and Crescent International Ltd., nor any of their affiliates, held any shares of our common stock.Other than the registration for re-sale described above, we have not previously registered any shares of our common stock on behalf of any of these selling stockholders. SFC acted as our advisor in connection with our November 2006 private placement and has acted as our investment relations advisor since August 2006.Before the issuance of the 540,000 shares to SFC in exchange for services in August 2006, neither SFC nor any of its affiliates, held any shares of our common stock.Mr. Corbett held 30,000 sharesof ourcommon stock at the time heacquired the warrants issued to him in March and April 2005, otherwise neither Mr. Corbett nor Mr. Jacks, nor any of their affiliates, held any shares of our common stock before the issuance of warrants to them in March and April 2005.We have not previously registered for re-sale any shares of our common stock on behalf of Mr. Corbett, Mr. Jacks, SFC, or any of their affiliates. Payment of Debentures; Forced Conversion With respect to the debentures issued in our December/February Private Placements, we have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price (initially $1.54) or 85% of the average of the volume weighted average price, or VWAP, per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date.On the other hand, if the holders voluntarily elect to convert all or a portion of the debentures into common stock, the conversion price will be $1.54, subject to adjustment including full-ratchet and anti-dilution protection. The closing market price of our common stock was $4.60 on June 12, 2007.Subject to compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures and subject to a 9.99% cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion, we have the right to force conversion of the entire amount of principal and accrued interest of the debentures if the average of the VWAP for our common stock exceeds 200% of the effective conversion price for 20 trading days out of a consecutive 30 trading day period. The current conversion price is $1.54, and therefore 200% of the conversion price is $3.08.Since February 16, 2007, the closing market price of our common stock has exceeded $3.08.Accordingly, assuming we meet the relevant equity conditions, the most significant of which is having the registration statement of which this prospectus is a part declared effective and subject to the 9.99% cap on the beneficial ownership, we intend to force the holders of the debentures to convert the maximum amount of principal and accrued interest into shares of our common stock at a conversion price of $1.54. If the price of our common stock falls below $3.08 per share but remains substantially above $1.54 per share, we anticipate that the holders of the debentures will elect to convert monthly payments of interest and principal into shares of common stock rather than receive cash.If the price of our common stock were to fall to a level below $1.54, the current conversion price, we intend to make principal and interest payments in cash to the extent that our cash flows from operations provide sufficient ability to do so.We have initially budgeted $1 million of the proceeds from our December/February Private Placements to make initial payments under the debentures.In addition, we expect income from operations to increase in connection with our future operations due in part to our acquisition of AVS.We will also evaluate other equity financing opportunities, the proceeds of which could be used to repay the debentures.If we are unable to pay the principal and interest in cash, we will make the payments in our common stock pursuant to the terms of the agreements including a conversion price based on the lower of $1.54 or 85% of the average of the VWAP per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date. 19 Table of Contents Possible Profits to be Realized by the Selling Stockholders on Conversion and Exercise The following tables set forth the total possible profit the selling stockholders could realize as a result of the conversion or exercise discount for the shares of common stock underlying the debentures and warrants we issued in our February 2007 Private Placement.As noted above, the conversion price of the debentures adjusts in relation to our stock price at the time of conversion only if the conversion is in response to our election to pay any principal or interest payment in stock.In this case the conversion price will be the lesser of the then effective conversion price (initially $1.54) or 85% of the average of the VWAP per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date.The conversion price of the debentures does not adjust in relation to our stock price if the holders voluntarily elect to convert the debentures.The exercise price of the warrants remains the same regardless of our stock price at the time of exercise.See "PROSPECTUS SUMMARY—Recent Financings," above. For purposes of this disclosure, we calculated the possible discount under two scenarios with respect to the debentures and assumed that the debentures are being converted in response to our election to pay the amount due in stock.Under the first scenario we assume that the conversion price at the time of conversion remains at the initial conversion price of $1.54, which it currently is.Under the second scenario we assume that the conversion price is adjusted to reflect an average VWAP for our common stock of $0.80 for the 10 consecutive trading days immediately before the applicable payment date (in which case the conversion price would be $0.68 (85% of $0.80)).We chose $0.80 because it is the lowest trading price of our common stock since its first trading date in April 2006.In each case, we assume that all principal and interest as to the debentures will be converted into shares of our common stock and the debentures will be outstanding for their entire term. In the following tables the column entitled: · "Market Price" reflects the closing price per share of our common stock on the date we issued the convertible debentures and warrants in question. · "Debentures-Conversion Price" reflects the conversion price of the debenture under the given scenario. · "Debentures-Shares" reflects the number of shares issuable upon conversion of the debenture under the given scenario. · "Warrants-Exercise Price" reflects the exercise price of the warrant on the date the warrant was issued. · "Warrants-Shares" reflects the number of shares issuable upon exercise of the warrant (the exercise price does not adjust relative to the price per share of our common stock at the time of exercise); · "Total Shares" reflects the total number of shares of our common stock issuable upon conversion and exercise of the debenture and warrant under the given scenario. · "Combined Market Price" reflects the total dollar amount of the market price of our common stock calculated by multiplying the "Total Shares" amount by the "Market Price" dollar amount. · "Combined Conversion/Exercise Price" reflects the total dollar amount the selling stockholder will incur to convert the debentures and warrants calculated by adding together the (i) product of the "Debenture-Shares" and the "Debentures-Conversion Price" dollar amount and (ii) the product of the "Warrant-Shares" and the "Warrant-Exercise Price" dollar amount. · "Premium to the Market Price" or "Discount to the Market Price" reflects the premium or discount, as the case may be, the selling stockholder may realize upon conversion and exercise of the debentures and warrants under the given scenario. 20 Table of Contents February 2007 Private Placement Assuming the Conversion Price of the Debentures Remains at the Initial Conversion Price of $1.54 at the Time of Conversion of the Debentures Debentures Warrants Selling Stockholder or Affiliates Market Price ($) Conversion Price ($) Shares Exercise Price ($) Shares Total Shares Combined Market Price($) Combined Conversion/ Exercise Price ($) Discount to the Market Price ($) Enable Growth Partners LP 2.49 1.54 567,167 1.69 212,987 780,154 1,942,583 1,233,385 709,198 Enable Opportunity Partners LP 2.49 1.54 67,092 1.69 25,195 92,287 229,795 145,901 83,894 Pierce Diversified Strategy Master Fund LLC, ena 2.49 1.54 33,200 1.69 12,468 45,668 113,713 72,199 41,514 Crescent International Ltd. 2.49 1.54 400,475 1.69 150,390 550,865 1,371,654 870,891 500,763 February 2007 Private Placement Assuming an Adjusted Conversion Price Reflecting an average VWAP of $0.80 at the Time of Conversion of the Debentures Debentures Warrants Selling Stockholder Market Price ($) Conversion Price ($) Shares Exercise Price ($) Shares Total Shares Combined Market Price($) Combined Conversion/ Exercise Price ($) Discount to the Market Price ($) Enable Growth Partners LP 2.49 0.68 1,284,466 1.69 212,987 1,497,453 3,728,658 1,233,385 2,495,273 Enable Opportunity Partners LP 2.49 0.68 151,943 1.69 25,195 177,138 441,074 145,901 295,173 Pierce Diversified Strategy Master Fund LLC, ena 2.49 0.68 75,188 1.69 12,468 87,656 218,263 72,199 146,064 Crescent International Ltd. 2.49 0.68 906,957 1.69 150,390 1,057,347 2,632,794 870,890 1,761,904 21 Table of Contents The following tables set forth the total possible profit the selling stockholders, or their affiliates, could realize as a result of the conversion or exercise discount for the shares of common stock underlying other securities held by the selling stockholders or their affiliates, but which are not being offered for re-sale hereunder.These securities include the debentures and warrants we issued to the investors in our December 2006 Private Placement.We filed a separate registration statement to register for re-sale the shares of our common stock relating to our December 2006 Private Placement, which was declared effective on May 17, 2007. Similar to the debentures we issued in our February 2007 Private Placement , the conversion price of the debentures we issued in our December 2006 Private Placement adjusts in relation to our stock price at the time of conversion only if the conversion is in response to our election to pay any amount due under the debentures in stock.The conversion price of the debentures does not adjust in relation to our stock price if the holders voluntarily elect to convert the debentures.The exercise price of the warrantsremains the same regardless of our stock price at the time of exercise.For purposes of this disclosure, we calculated the possible discount under two scenarios with respect to the debentures and assumed that the debentures are being converted in response to our election to pay the amount due in stock.Under the first scenario we assume that the conversion price at the time of conversion remains at the initial conversion price of $1.54, which it currently is.Under the second scenario we assume that the conversion price is adjusted to reflect an average VWAP for our common stock of $0.80 for the 10 consecutive trading days immediately before the applicable payment date (in which case the conversion price would be $0.68 (85% of $0.80)).We chose $0.80 because it is the lowest trading price of our common stock since its first trading date in April 2006.In each case, we assume that all principal and interest as to the debentures will be converted into shares of our common stock and the debentures will be outstanding for their entire term. December 2006 Private Placement Assuming the Conversion Price of the Debentures Remains at the Initial Conversion Price of $1.54 at the Time of Conversion of the Debentures Debentures Warrants Selling Stockholder Market Price ($) Conversion Price ($) Shares Exercise Price ($) Shares Total Shares Combined Market Price($) Combined Conversion/ Exercise Price ($) Premium to the Market Price ($) Enable Growth Partners LP 1.48 1.54 1,353,692 1.69 504,638 1,858,330 2,750,328 2,937,524 (187,196) Enable Opportunity Partners LP 1.48 1.54 159,258 1.69 59,369 218,627 323,568 345,591 (22,023) Pierce Diversified Strategy Master Fund LLC, ena 1.48 1.54 79,629 1.69 29,684 109,313 161,783 172,795 (11,012) Crescent International Ltd. 1.48 1.54 955,547 1.69 356,216 1,311,763 1,941,409 2,073,547 (132,138) December 2006 Private Placement Assuming an Adjusted Conversion Price Reflecting an average VWAP of $0.80 at the Time of Conversion of the Debentures Debentures Warrants Selling Stockholder Market Price ($) Conversion Price ($) Shares Exercise Price ($) Shares Total Shares Combined Market Price($) Combined Conversion/ Exercise Price ($) Discount to the Market Price ($) Enable Growth Partners LP 1.48 0.68 3,065,715 1.69 504,638 3,570,353 5,284,122 2,937,524 2,346,598 Enable Opportunity Partners LP 1.48 0.68 360,672 1.69 59,369 420,041 621,661 345,591 276,070 Pierce Diversified Strategy Master Fund LLC, ena 1.48 0.68 126,555 1.69 29,684 156,239 231,234 136,223 95,011 Crescent International Ltd. 1.48 0.68 2,178,738 1.69 356,216 2,534,954 3,751,732 2,083,547 1,668,185 22 Table of Contents PLAN OF DISTRIBUTION Each selling stockholder and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on the OTC Bulletin Board or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. A selling stockholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker dealer solicits purchasers; · block trades in which the broker dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker dealer as principal and resale by the broker dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; · broker dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · a combination of any such methods of sale; or · any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. Broker dealers engaged by the selling stockholders may arrange for other brokers dealers to participate in sales. Broker dealers may receive commissions or discounts from the selling stockholders (or, if any broker dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with NASDR Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with NASDR IM-2440. In connection with the sale of the common stock or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling stockholders may also sell shares of the common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling stockholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be "underwriters" within the meaning of the Securities Act in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Each selling stockholder has informed the Company that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute the common stock registered for re-sale hereunder.In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). Because the selling stockholders may be deemed to be "underwriters" within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act including Rule 172 thereunder.There is no underwriter or coordinating broker acting in connection with the proposed sale of the resale shares by the selling stockholders. We are required to pay certain fees and expenses we incur incident to the registration of the shares offered for re-sale hereby.We have agreed to indemnify the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. We agreed to keep this prospectus effective until the earlier of (i) the date on which the shares may be resold by the selling stockholders without registration and without regard to any volume limitations by reason of Rule 144(k) under the Securities Act or any other rule of similar effect or (ii) all of the shares have been sold pursuant to this prospectus or Rule 144 under the Securities Act or any other rule of similar effect. The shares of our common stock being offered for re-sale pursuant to this prospectus will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the shares of our common stock being offered for re-sale pursuant to this prospectus may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the shares of our common stock being offered for re-sale pursuant to this prospectus may not simultaneously engage in market making activities with respect to our common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution. In addition, the selling stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of our common stock by the selling stockholders or any other person. We will make copies of this prospectus available to the selling stockholders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule 172 under the Securities Act). 23 Table of Contents DESCRIPTION OF BUSINESS Our Development We were originally incorporated in the State of Nevada in November 2002 under the name "AER Ventures, Inc." and capitalized to evaluate the potential for commercializing certain mineral claims on property located in the State of Idaho.In 2005, we began evaluating business alternatives including the possible merger or combination with an operating company. On August 18, 2005, we entered into an exchange agreement with Telanetix, Inc., a California corporation, or "Telanetix-California," a company that had been engaged in the development of next generation videoconferencing solutions since 2001.Under the exchange agreement, we acquired all of the outstanding capital stock of Telanetix-California in exchange for our issuance to the stockholders of Telanetix-California an aggregate of 7,254,000 shares of our common stock.We also issued options and warrants to purchase, in the aggregate, 4,251,512 shares of our common stock to holders of Telanetix-California options or warrants.As a result of the exchange we now own 100% of the issued and outstanding capital stock of Telanetix-California.In connection with the exchange we experienced a change of control, and the exchange was treated as a "reverse merger" for accounting purposes. Effective March 15, 2006, we reincorporated from a Nevada corporation to a Delaware corporation and changed our name from "AER Ventures, Inc." to our current name, "Telanetix, Inc." Effective April 1, 2007, we acquired all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS").AVS provides integration, consultation and implementation services for customers desiring audio-visual and videoconferencing systems and products.AVS was one of our channel partners who distributed our videoconferencing systems and related services in New York, New Jersey and nearby regions of the United States.The operations of AVS as our wholly-owned subsidiary will remain the same as it did before the acquisition except that we will no longer have a channel partner relationship with AVS, though it will continue to distribute and integrate our videoconferencing systems. Our Business We develop and market high end videoconferencing solutions that enable users to more effectively communicate across geographic boundaries.Our videoconferencing solutions utilize high speed internet technology to allow users to interact in a fully immersive real-time videoconferencing environment that integrates audio, video, and data from multiple locations. We market our videoconferencing solutions under the name Digital Presence™.In addition to a product named Digital Presence™ is a design philosophy. We seek to provide end users with a level of interaction that they would feel as if they are all present in the same room.Digital Presence™ embodies select design elements: · It provides a complete immersive environment where meeting participants appear life sized and audio is of studio quality. · All of the underlying technology, cameras and microphones, are hidden from the user.Systems are installed so that meeting participants maintain eye contact and interact naturally (as if in the same room) as opposed to speaking into a camera and microphone. · The transmission quality is engineered to eliminate jitter, poor video quality and interruptions. · Conferences are established with a "point and click" user interface.The system requires no expert assistance and no training to establish a connection. · The system has a document collaboration feature that is designed to be user-friendly and allow for the joint review and drafting of documents and presentations. We completed the development of our initial videoconferencing solution and commenced initial product sales in 2005.Our revenues are derived from the sale of videoconferencing products and related services.See "—Products and Services," below. 24 Table of Contents Products and Services We provide our customers with a complete system for videoconferencing.The core of our system is our software components, all of which are developed internally and pre-loaded on a standard Linux server.A videoconferencing system also includes the monitors, cameras and audio components to optimize the user experience, as well as the equipment necessary to enable a "hotspot" in the conference room for the wireless operation of the system controls and data-sharing.Specific monitors, cameras and audio components can be selected to meet certain room configuration or performance requirements. Our channel partners and our recently acquired subsidiary, AVS, which was previously a channel partner, act as the system integrators to design, build-out and install the complete videoconferencing system including components and peripheral equipment to meet the application needs of the customer.See "—Distribution," below.By delivering Digital Presence™ to the market in this manner, we offer flexibility to customers and can support conference rooms for both small and large audiences. Our product solutions are based on next generation IP standards.We have implemented software-based (embedded Linux with real-time extensions) video encoders and decoders based on MPEG-4, the latest video compression technology from the International Standards Organization.For call setup and management, we have implemented and use control protocols based on the Internet Engineering Task Force's Session Initiation Protocol standard.For multipoint videoconferencing, we use IP Multicast, support for which is built into the network.We have also developed a bandwidth management system which is designed to optimize the transmission of video and data over a single network connection.In addition, we have developed the control system to facilitate hassle-free use of the system.We believe that the integration of all of these necessary components into a single system results in ease of use, reliability and quality that is superior to other videoconferencing systems. We also offer a number of related services, including network connectivity services, which may generate recurring revenues for both us and our channel partners.The primary service we offer is our Virtual Private Routed Network, which runs on the backbone supplied by Savvis Communications Corporation.This network is designed to provide true, high quality-of-service broadband between meeting locations and the Internet.Our other service offerings include network management, parts warranty and exchange. Market We began marketing our videoconferencing systems in 2005.We initially targeted, and currently target, our sales to large and mid-sized companies, universities and governmental agencies that have videoconferencing systems but may be disappointed with their performance.We are also targeting large and mid-sized companies, universities and governmental customers who have not used videoconferencing, but might benefit from having an environment for their employees and students to effectively communicate and share ideas and information without the cost, inconvenience and safety concerns associated with today's travel conditions.Our customers use our Digital Presence™ systems for regularly scheduled board, management and employee meetings; to employee training and distance learning; to emergency preparedness strategy sessions; and to town hall meetings. Distribution We bring our videoconferencing systems to market through direct sales and through select channel partners. We have established channel partner relationships with some of the largest audio visual integrators in the United States.Currently, our channel partners are: Avidex, LLC, for the Western region of the United States and Audio Visual Innovations, Inc., for Texas and the Southeast and Rocky Mountain regions of the United States.Until April 1, 2007, AVS Installations, LLC, served as our channel partner for New York, New Jersey and nearby regions of the United States.Effective April 1, 2007, we acquired AVS.Though AVS is no longer a channel partner, AVS will continue to market our products and services, as well as continue to operate its business as operated before the acquisition. 25 Table of Contents We have entered into channel partner agreements with each of our channel partners, the terms of which are for one-year subject to automatic renewal on each anniversary unless earlier terminated in accordance with its terms. Our channel partner agreements granted our channel partners exclusive rights to market within specified territories provided that they meet certain sales requirements.None of our channel partners met these minimum sales requirements.Accordingly, all of our channel partner agreements are now non-exclusive and we directly and indirectly sell to customers in these territories. We require each channel partner to install and maintain a dedicated demonstration center for our videoconferencing systems.There are currently four such centers in the United States, which are located in the Washington, D.C., New York, Seattle, and Dallas areas.In addition, we have a demonstration center at our headquarters in San Diego, California.Each channel partner has purchased a Digital Presence™ system and pays us a monthly fee for network services.We believe requiring an upfront and recurring investment from the channel partner ensures commitment and a motivation for increased sales activity. We offer a variety of products and configurations to our channel partners ranging from full videoconferencing systems to kits which provide all of the necessary components required for Digital Presence™.Offering kits allows our channel partners or an integrator purchasing the product from a channel partner to design a custom installation by adding the video monitors or displays and audio components. Historically, we have offered our videoconferencing systems to customers in sale transactions.However, as a result of an agreement we entered into Aequitas Capital Management, Inc., prospective qualified customers now have the option to lease our systems through private label leasing provided by Aequitas Capital.Once the qualifying customer accepts the terms and conditions of the approved leasing arrangement and executes the documents, we will sell the videoconferencing system to Aequitas Capital who in turn will lease it to the customer on the terms and conditions agreed to by Aequitas Capital and the customer. Suppliers We do not rely on a third party for any of our primary software system components, all of which have been developed internally by our product and software development team.In order to maintain compatibility with the most current industry standards, we have licensed the MPEG-4 compression algorithm from the MPEG Licensing Authority. Our systems are standards-based.Accordingly, we can and do purchase hardware components, including computers, monitors, cameras, microphones and similar equipment from a variety of third party suppliers on a purchase order basis.As such, we are not dependent on any small group of suppliers for such equipment. We offer network services for customers that do not have their own network.The backbone for the network we offer is provided by Savvis Communications Corporation.We enter into a 12-month term agreement with Savvis for each network connection (customer location).We invoice our customers for the network services and apply a portion of the revenues to pay Savvis.The connection may be moved to another location for a nominal relocation fee.The agreements contain a service level agreement for a guaranteed quality of service. Competition We are a new entrant to the videoconferencing market.The market is dominated by large companies such as Polycom, Inc. and Tandberg, each of which sells a variety of videoconferencing solutions at different price points.Recently, Hewlett Packard and Cisco Systems have introduced high end videoconferencing systems, as well. To distinguish ourselves from competitors, we have focused our solutions at providing a high quality, immersive experience at a competitive price, and with the flexibility that comes from running on off-the-shelf hardware components.Our focus on software and standards, gives us the ability to upgrade our solutions effectively and to offer a variety of solutions at effective price points.Further, by developing a user interface which we believe makes using the system as easy as using a telephone, system utilization is increased, resulting in significantly higher return on investment for the purchaser of the system. 26 Table of Contents Research and Development During 2005 and 2006, we spent approximately $382,000 and $292,000, respectively, on software product development for our videoconferencing system.We are currently working on product enhancements designed to allow our Digital Presence™ product line to be interoperable with leading Session Initiation Protocol, or SIP, enabled desktop conferencing systems.In addition to desktop interoperability, we are currently working on product enhancements designed to make our Digital Presence™ product line interoperable with standard H.263 and H.264 SIP enabled videoconferencing systems. Employees We have 30 full-time employees as of June 12, 2007, and no part-time employees.The number of our full-time employees increased by 16 as a result of the AVS acquisition.We also from time to time retain the services of independent contractors to perform software development projects.We currently have two independent contractors working on software development projects. DESCRIPTION OF PROPERTY Our corporate offices are located at 6197 Cornerstone Court E, Suite 108, San Diego, California 92121, where we lease approximately 5,662 square feet of office space. This lease is for a term of 39 months which commenced in July 2005. The monthly rental payment including utilities and operating expenses for the facility is approximately $7,500. We believe this leased facility is in good condition and adequate to meet our current and anticipated requirements.AVS leases approximately 5,000 square feet of office space at 339 Pearl Street in Woodbridge, New Jersey.The monthly lease payment is $4,120 and the lease expires July 31, 2007.AVS is currently negotiating a new lease for its premises. LEGAL PROCEEDINGS From time to time and in the course of business, we may become involved in various legal proceedings seeking monetary damages and other relief.The amount of the ultimate liability, if any, from such claims cannot be determined. However, in the opinion of our management, there are no legal claims currently pending or threatened against us that would be likely to have a material adverse effect on our financial position, results of operations or cash flows. 27 Table of Contents MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated.The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein.In addition to historical information, the following Management's Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this prospectus.See "Forward-Looking Statements," above. Overview We are engaged in the business of developing and selling high definition videoconferencing solutions.We were a development stage company through 2005.We began selling our first videoconference products in 2005.During 2005, we established channel partner relationships with three of the largest audio visual integrators in the United States.See "DESCRIPTION OF BUSINESS—Distribution," above.After establishing our channel partner relationships, we devoted a substantial portion of our business efforts to establishing customer sales through those channels.At the beginning of 2006 our primary business objectives were to develop channel partner relationships with audio video resellers and systems integrators and to secure working capital to fund operations.During the third quarter of 2006, we also began selling our videoconferencing systems directly to end-users, and we secured our first significant customer accounts.During the third and fourth quarters of 2006, through our increased sales activity we moved closer to covering our cash operating costs with the gross profit from our revenue stream. From November 2006 to February 2007, we raised net proceeds of $6.47 million from the private placement of securities. We raised such amount in three significant financing transactions.In November 2006, we sold in private placements to three accredited investors an aggregate of 562,499 shares of our common stock at $1.20 per share and issued warrants to purchase 281,250 shares of our common stock at $1.50 per share.We refer to this as our November 2006 Private Placements.In December 2006, we issued in a private placement with four institutional investors an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock.We refer to this as our December 2006 Private Placement. During the year ended December 31, 2006, we raised net proceeds of $5.16 million from the private placement of securities.See "PROSPECTUS SUMMARY—Recent Financings," above, and "Liquidity and Capital Resources—Recent Financings," below.We raised such amount in two significant financing transactions.In our November 2006 Private Placements we sold to three accredited investors an aggregate of 562,499 shares of our common stock at $1.20 per share and issued warrants to purchase 281,250 shares of our common stock at $1.50 per share.In December 2006, we issued in a private placement with four institutional investors an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock.After the year end, in February 2007, we issued in a private placement with the same four institutional investors from our December 2006 private placement an aggregate of $1.544 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 401,040 shares of our common stock.As further discussed under "Liquidity and Capital Resources," below, we believe our cash balance at March 31, 2007 is sufficient to fund our operations through at least March 31, 2008.If cash reserves are not sufficient to sustain operations, we plan to raise additional capital by selling shares of capital stock or other debt or equity securities.However, there are no commitments or arrangements for future financings in place at this time, and there can be no assurance that such capital will be available on favorable terms to us or at all. On March 30, 2007, we entered into a stock purchase agreement with Robert Leggio and Elbert E. Layne, Jr., pursuant to which, effective April 1, 2007, we acquired all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS") from Messrs. Leggio and Layne.AVS provides integration, consultation and implementation services for customers desiring audio-visual and videoconferencing systems and products.AVS was one of our channel partners who distributed our videoconferencing systems and related services in New York, New Jersey and nearby regions of the United States.The operations of AVS as our wholly-owned subsidiary will remain the same as it did before the acquisition except that we will no longer have a channel partner relationship with AVS, though it will continue to distribute and integrate our videoconferencing systems.The consideration paid to Messrs. Leggio and Layne under the stock purchase agreement was $1,253,000, which we paid with 248,119 shares of our common stock based on the $5.05 closing sales price per share of our common stock on March 30, 2007. 28 Table of Contents Going Concern Issue As reported in the Report of Independent Registered Public Accounting Firm on our December 31, 2006 financial statements, we incurred net losses during 2005 and 2006, and have a stockholders' deficit at December 31, 2006.We have yet to establish profitable operations.These factors, among others, create an uncertainty about our ability to continue as a going concern.Furthermore, the factors leading to and the existence of the explanatory paragraph may adversely affect our relationship with customers and suppliers and have an adverse effect on our ability to obtain financing. Critical Accounting Policies Involving Management Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements.In preparing our consolidated financial statements in conformity with accounting principles generally accepted in the United States, we must make a variety of estimates that affect the reported amounts and related disclosures.We have identified the following accounting policies that we believe require application of management's most subjective judgments, often requiring the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods.Our significant accounting policies are described in more detail in the notes to consolidated financial statements included elsewhere in this filing.If actual results differ significantly from our estimates and projections, there could be a material effect on our financial statements. Revenue Recognition. Revenue is recognized on the accrual basis of accounting when earned. We generate revenue from selling our videoconferencing systems and servicing the systems. Revenue is recognized only after the systems have been shipped to the customer's location and collection of the sale is reasonably assured. The SEC's Staff Accounting Bulletin, or SAB, No. 104, "Revenue Recognition," provides guidance on the application of generally accepted accounting principles to selected revenue recognition issues.We believe that our revenue recognition policy is appropriate and in accordance with generally accepted accounting principles and SAB No. 104. Stock Based Compensation.Prior to and including the fiscal year ended December 31, 2005, we elected to use the intrinsic value based method and to disclose the pro forma effect of using the fair value based method to account for its stock-based compensation.As of January 1, 2006, we account for employee stock-based compensation costs in accordance with Statement of Financial Accounting Standards, or SFAS, No. 123R, "Share-Based Payment," which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values.We utilize the Black-Scholes option pricing model to estimate the fair value of employee stock based compensation at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life.Changes in these inputs and assumptions can materially affect the measure of estimated fair value of our share-based compensation. Use of Estimates.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Allowance for Doubtful Accounts.We continually evaluate the creditworthiness of our customers' financial condition and generally do not require collateral.We evaluate the collectability of our accounts based on a combination of factors.In circumstances where we are aware of a specific customer's inability to meet its financial obligations to us, we record a specific reserve for bad debts against amounts due.To date, we have not experienced significant losses on uncollectible accounts receivable. Deferred Tax Valuation Allowance.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Valuation allowances are established when necessary to reduce deferred tax assets to the amount more likely than not to be realized.Income tax expense is the total of tax payable for the period and the change during the period in deferred tax assets and liabilities. 29 Table of Contents Results of Operations Fluctuations in Operating Results We are in the early stages of our operations, and our results of operations are likely to fluctuate from period to period.We anticipate that our quarterly and annual results of operations will be impacted for the foreseeable future by several factors, including the timing and volume of sales of our videoconferencing systems.Because of the current size of our operations, the award or loss of a large order can have a significant impact on our financial results.Due to these fluctuations, we believe that the period-to-period comparisons of our operating results are not a good indication of our future performance. Quarter ended March 31, 2007 Compared with Quarter ended March 31, 2006 Net Sales Our net sales for the quarter ended March 31, 2007 were $462,268 compared to $27,500 for the quarter ended March 31, 2006.Of our net sales in 2007, $419,518 reflects revenue from sales of our videoconferencing systems, and $42,750 reflects revenue from sales of our services, consisting of monthly billings to our channel partners and customers for network service access.We had no product sales in the first quarter of 2006.All $27,500 of our revenue during such time period was derived from sales of our services. A substantial portion of our product sales for the quarter ended March 31, 2007 was attributable to a $248,500 sale to Aequitas Capital Management, Inc.Aequitas Capital and its affiliates are our stockholders and own in excess of 5% of our outstanding common stock.See "CERTAIN RELATIONSHIP AND RELATED-PARTY TRANSACTIONS—Related Transactions," below.The remaining increase in revenues for the quarter ended March 31, 2007 when compared to the quarter ended March 31, 2006 is primarily attributable to our sales and marketing efforts later in 2006 and early in 2007, which generated positive results as our videoconferencing systems gained market acceptance. Effective April 1, 2007, we acquired AVS as our wholly-owned subsidiary. AVS provides integration, consultation and implementation services for customers desiring audio-visual and videoconferencing systems and products. AVS was one of our channel partners who distributed our videoconferencing systems and related services in New York, New Jersey and nearby regions of the United States. The operations of AVS as our wholly-owned subsidiary will remain the same as it did before the acquisition except that we will no longer have a channel partner relationship with AVS, though it will continue to distribute and integrate our videoconferencing systems. See "—Overview," above.
